Citation Nr: 1425323	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Fort Harrison, MT.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to noise exposure sustained in active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107, (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met here, with a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in May 2009, advising him of what is required to substantiate the claim and of his and the VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Thus, notification requirements of the VCAA have been satisfied.

VA has also met the duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO obtained the Veteran's service treatment records (STRs) and pertinent post service treatment records.  Also, the Veteran provided records from an audiological evaluation he received from a private health care provider in May 2007.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

As part of the duty to assist, VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In July 2009, the Veteran was afforded a VA audiological evaluation.  The evaluation report details the nature and possible etiology of the Veteran's bilateral hearing loss disability.  As will be discussed in more detail below, the examiner's opinion was speculative in nature, yet she explained the basis for her speculation.  As such, the Board finds the opinion adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development has been accomplished and, therefore, appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.


II. Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §1131 (2013); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including organic diseases of the nervous system to include sensorineural hearing loss (SNHL)), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113 (2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the absence of in-service evidence of hearing loss is not automatically fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran asserted in his April 2009 claim, and an accompanying statement, that he has bilateral hearing loss disability as a result of noise exposure sustained in active military service.  In his February 2010 notice of disagreement, the Veteran highlighted that during his time aboard the USS Hancock, he had virtually no hearing protection while performing his duties, and his sleeping quarters were located below the flight deck where he was exposed to noise throughout the night.  It is the Veteran's contention that noise exposure on the ship contributed to his present hearing loss disability.

At the outset, the Board notes from the Veteran's DD Form 214, that the Veteran's military occupational specialty (MOS) was boiler operator.  His service personnel records show that during active military service, the Veteran was assigned to the aircraft carrier USS Hancock from September 1965 through November 1965.

A review of the Veteran's service entrance examination in June 1965, revealed normal ears and drums on clinical evaluation.  On evaluation, pure-tone thresholds, in decibels, were as follows (the numbers in parentheses are ASA units converted to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
0(10)
0(5)
LEFT
-5(10)
-5(5)
0(10)
0(10)
25(30)

The Veteran's December 1965 separation examination also indicated normal ears and drums on clinical evaluation.  The Veteran was not given an audiological evaluation by audiometer at separation.  Instead, he was given a "whisper" test.  Results of that test indicated his hearing acuity was within normal limits at 15/15 bilaterally.  The Board notes that the whisper voice test is no longer considered an accurate screening tool for hearing acuity because it is not frequency specific.  Finally, the remaining STRs do not indicate any complaints of hearing loss, ear pain or other hearing issues during active military service. 

In May 2007, the Veteran obtained an independent audiological evaluation.  On evaluation, pure-tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
50
40
LEFT
30
30
65
70
75

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  However, there was no indication that these results were achieved using the CNC word list.  The examiner summarized that the Veteran had asymmetrical hearing loss, with left ear poorer than right.

In July 2009, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran reported in-service noise exposure from the steam engines in the boiler room aboard the USS Hancock.  It was noted that following active military service, the Veteran was employed in a variety of jobs, including work as an irrigation pipe layer, ranch laborer, and drilling rig operator.  The Veteran also worked in a saw mill and lumber yard, and later had a career as a sheriff.  On evaluation, pure-tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
50
50
LEFT
30
35
70
70
75

Average pure-tone thresholds were 48 in the right ear and 63 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 76 percent in the left ear.  The VA examiner noted that the results of the VA evaluation were consistent with mild-to-moderate SNHL in the right ear and mild-to-severe SNHL in the left ear.  The examiner indicated she had conducted a review of the claims file, which showed normal hearing acuity at the time of enlistment, but that hearing was only evaluated using a whisper voice test at separation.

In her clinical evaluation, the VA examiner confirmed SNHL but stated that given the short amount of time the Veteran was exposed to noise in the Navy, as well as post-service noise exposure through work in the saw mill, on drilling rigs and in the sheriff's department, she could not determine the etiological cause of the Veteran's bilateral hearing loss disability without resorting to mere speculation.  However, she explained that while the noise the Veteran asserts he was exposed to during active service could have caused the onset of his hearing loss, without frequency specific information at the time of discharge as well as the continued exposure to louder noises throughout his post-service employment, there was no way to isolate the portion of his cochlear damage that may have been attributable to his military service.

The Board notes that the July 2009 VA examiner was unable to provide a definitive opinion as to the likely etiology of the Veteran's SNHL.  The examiner stated that an opinion could not be rendered without resort to speculation.  In considering whether the examination and opinion are adequate, the Court has indicated that "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In the present case, the examiner explained that a lack of frequency specific information at the time of discharge and the Veteran's post-service occupational noise exposure prevented her from isolating the portion of his cochlear damage that may have occurred during active service.  The Board accepts this rationale as sufficient to support the conclusion that an opinion cannot be reached without resort to speculation.  As such, the Board finds the July 2009 VA audiological evaluation adequate.

There is no controversy in this case regarding whether the Veteran currently suffers from SNHL.  The evidence, including both the May 2007 and the July 2009 audiological evaluations, demonstrates that the Veteran's SNHL meets the criteria to be considered a hearing loss disability for VA purposes.  As the Veteran clearly has a current disability, the first prong in considering a claim for service connection has been satisfied.  See Shedden at 1167.  

The Veteran has asserted that while on active military service, he was exposed to excessive noise levels as a boiler operator while serving on the USS Hancock, an aircraft carrier.  The Board notes the Veteran is competent to report about the circumstances of his active military service and that he was exposed to noise therein.  Further, based on the Veteran's MOS and his time on the USS Hancock, the Board concedes that the Veteran was exposed to some degree of noise during active military service.  

However, the presence of a current hearing loss disability and military noise exposure alone is not sufficient for service connection; rather, it must be shown that the noise exposure caused the hearing loss.  It is in regard to this third element of service connection that the Veteran's claim fails.

As noted above, Veteran's STRs are silent for complaints or treatment related to bilateral hearing loss disability.  The first documented complaint or diagnosis of hearing loss is the May 2007 private audiological evaluation, nearly 42 years following separation from active service which showed SNHL bilaterally.  While the Veteran has asserted that he had hearing loss at the time of separation, as the audiometry was not conducted at that time, such statements cannot be verified.  Notably, bilateral hearing loss disability is established by audiometry and is beyond the scope of lay observation.  See 38 C.F.R. § 3.385.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions for SNHL as an organic disease of the nervous system.

What remains for consideration is whether or not the Veteran's current bilateral hearing loss disability could, in the absence of continuity since service, be somehow otherwise related to his service.  The only competent (medical) evidence in the record evaluating the Veteran's current bilateral hearing loss disability is the May 2007 private audiological evaluation and the July 2009 VA audiological evaluation.  The May 2007 audiological evaluation does not make any medical opinion connecting the Veteran's current bilateral hearing loss disability with his active military service and, therefore, is only probative in establishing the fact that the Veteran had a current bilateral hearing loss disability, which as previously noted is not at issue here.  The July 2009 VA audiological evaluation included a review of the Veteran's claims file, and the examiner concluded that it would be purely speculative to try and determine what portion, if any, of the Veteran's exposure to noise during active military service could be attributed to his current bilateral hearing loss disability.  In explaining her opinion, the VA examiner noted that the Veteran claimed to have been exposed to noise during active military service, but because of the brief period of time in service and his considerable history of post-service occupational noise exposure from working on a drilling rig and saw mill, there was no way to isolate the portion of cochlear damage related to or caused by his active military service.  The Board finds that this evidence weighs against the Veteran's claim and as there are no contrary medical opinions of record, the Board finds the July 2009 audiological evaluation probative and persuasive.

Finally, while the Board acknowledges the Veteran's statements that he believes the bilateral hearing loss disability is related to his in-service noise exposure, these statements, on their own, do not merit substantial probative value.  The statement must be correlated with supporting evidence.  Significantly, whether a hearing loss disability may (in the absence of continuity as here), be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

In sum, the Board finds that the evidence does not establish a nexus between the Veteran's brief time in active military service and his current bilateral hearing loss disability.  Specifically, there is no evidence the Veteran complained of or was treated for hearing loss while on active service; the Veteran was not diagnosed with bilateral hearing loss disability within one year of separation from active service; and the July 2009 VA examiner was unable to connect the Veteran's current bilateral hearing loss disability with his active service because of the short period of time he spent on active service, there was no frequency specific testing at the time of separation, and because he had a significant history of post-service noise exposure.  Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b)(2013).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


__________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


